Title: II. Report of Secretary of State on Lands at Vincennes, 14 December 1790
From: Jefferson, Thomas
To: 


            The Secretary of state having had under his consideration the Report, made by the Secretary of the government North West of the Ohio, of his proceedings for carrying into effect the resolution of Congress of Aug. 29. 1788. respecting the lands of the inhabitants of Post Vincennes, makes the following Report thereon to the President of the United States.
            The Resolution of Congress of Aug. 29. 1788. had confirmed in their possessions and titles the French and Canadian inhabitants and other settlers at that post, who, in or before the year 1783. had settled there, and had professed themselves citizens of the U.S. or any of them, and had made a donation to every head of a family, of the same description, of 400. acres of land, part of a square to be laid off adjoining the improvements at the post.
            The Secretary of the North Western government, in the absence of the Governour, has carried this resolution into effect, as to all the claims to which he thought it could be clearly applied. There remain however the following descriptions of cases on which he asks further instructions.
            1. Certain cases within the letter of the resolution, but rendered doubtful by the condition annexed to the grants of lands in the Illinois country. The cases of these claimants, fifteen in number, are  specially stated in the paper hereto annexed No. 2. and the lands are laid off for them, but remain ungranted till further order.
            2. Certain persons who, by removals from one part of the territory to another, are out of the letter of the Resolution, but within it’s equity, as they concieve.
            3. Certain heads of families, who became such soon after the year 1783. who petition for a participation of the donation, and urge extraordinary militia service to which they are exposed.
            4. 150. acres of land within the village, granted, under the former government of that country, to the Piankeshaw Indians, and on their removal sold by them in parcels to individual inhabitants, who in some instances have highly improved them both before and since 1783.
            5. Lands granted both before and after 1783. by authority from the Commandant of the post, who, according to the usage under the French and British governments, thinking himself authorised to grant lands, delegated that authority to a court of civil and criminal jurisdiction, whose grants before 1783. amount to 26,000 acres, and between that and 1787 (when the practice was stopped) to 22,000 acres. They are generally in parcels from 400. acres down to the size of house lots; and some of them under considerable improvement. Some of the tenants urge that they were induced by the court itself to come and settle these lands, under assurance of their authority to grant them, and that a loss of the lands and improvements will involve them in ruin.—Besides these small grants, there are some much larger, sometimes of many leagues square, which a sense of their impropriety has prevented the grantees from bringing forward.—Many pretended grants too of this class are believed to be forgeries, and are therefore to be guarded against.
            6. 2400 acres of good land, and 3000 acres of sunken do. held under the French, British, and American governments, as Commons for the use of the inhabitants of the village generally, and for 30. years past kept under inclosure for these purposes.
            The legislature alone being competent to authorize the grant of lands in cases as yet unprovided for by the laws, the Secretary of state is of opinion that the Report of the Secretary of the North-Western government, with the papers therein referred to, should be laid before Congress for their determination. Authentic copies of them are herewith inclosed to the President of the United States.
            
              [Th: Jefferson Dec. 14. 1790.]
            
            
          